DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities (and appropriate corrections are required): 
In Para. [0003], Line [1-2], “wireless data traffic having increased since deployment of 4G communication systems” should read “wireless data traffic, which has increased since deployment of 4G communication systems;”
In Para. [0003], Lines [15-16], the acronyms FSK, QAM and FQAM were stated but not defined;
In Para. [0004], Lines [15-16], “combination between existing Information Technology (IT) and various industrial applications,” should read “combination of existing Information Technology (IT) and various industrial applications;”
In Para. [0011], Line [1], the acronyms CBRA is stated but not defined;
In Para. [0011], Line [2], the acronym UE is stated but not defined;
In Para. [0011], Line [4], the acronym RA is stated but not defined;
In Para. [0011], Line [6], the acronyms RAR, Msg3 and UL were stated but not defined;
In Para. [0011], Line [7], the acronym Msg4 is stated but not defined;
In Para. [0012], Line [8], the acronym gNB is stated but not defined;
In Para. [0032], Line [21], “low mobility address so on and so forth” should read “low mobility address and so on and so forth;”
In Para. [0032], Line [24], “variable mobility so on and so forth” should read “variable mobility and so on and so forth;”
In Para. [0034], Line [7], the acronym “Multi-RAT” was stated but not defined;
In Para. [0034], Line [8], the acronym “RRC_CONNECTED” was stated but not defined;
In Para. [0034], Line [11], the acronym “CA/DC” was stated but not defined;
In Para. [0034], Line [22], the acronym “CA” was stated but not defined;
In Para. [0035], Line [2], the acronym “PBCH” was stated but not defined;
In Para. [0035], Line [6], the acronym “MIB” was stated but not defined;
In Para. [0035], Line [7], the acronym “SIB” was stated but not defined;
In Para. [0037], Line [1], the acronym “DL-SCH” was stated but not defined;
In Para. [0037], Line [5], the acronym “SI” was stated but not defined;
In Para. [0039], Line [2], the acronym “DL” was stated but not defined;
In Para. [0039], Line [5], the acronym “ARQ” was stated but not defined;
In Para. [0039], Line [7], the acronym “UL-SCH” was stated but not defined;
In Para. [0039], Line [8], “PDCCH can be used to for” should be “PDCCH can be used for;”
In Para. [0039], Line [11], the acronyms “PRB” and “OFDM” were stated but not defined;
In Para. [0039], Line [12], the acronyms “TPC” and “PUCCH” were stated but not defined;
In Para. [0039], Line [13], the acronym “SRS” was stated but not defined;
In Para. [0039], Line [24], the acronyms “DMRS” and “QPSK” were stated but not defined;
In Para. [0040], Line [2], the acronym “BWP” was stated but not defined;
In Para. [0040], Line [9], “parameters PDCCH” should be “parameters: PDCCH”
In Para. [0042], Line [4], “corset” should be “CORESET”;
In Para. [0042], “coreset” should be “CORESET”;
In Para. [0042], Line [11], the acronym “SCS” was stated but not defined;
In Para. [0042], Line [11], “depends radio frame for each supported SCS is pre-defined” is unclear;
In Para. [0042], Line [13], the acronyms “RS” “ID” “SSB” and “CSI-RS” were stated but not defined;
In Para. [0042], Line [15], the acronym “RRC” was stated but not defined;
In Para. [0042], Line [17], the acronym “QCLed” was stated but not defined;
In Para. [0043], Line [17], there is no antecedent basis for “bwp-InactivityTimer”;
In Para. [0043], Line [19], there is no antecedent basis for “firstActiveDownlinkBWP-Id”;
In Para. [0043], Line [20], there is no antecedent basis for “firstActiveUplinkBWP-Id”;
In Para. [0043], Line [24], “timer UE switch to the active DL BWP to the default” should be “timer, UE switch to the active DL BWP, to the default”;
In Para. [0046], Line [1 and 7], “also referred as” should be “also referred to as;”
In Para. [0050], Line [6], the acronym “RSRP” was stated but not defined;
In Para. [0050], Line [7], the acronym “RO” was stated but not defined;
In Para. [0055], Line [10], the acronym “IMSI” was stated but not defined;
In Para. [0057], Line [2], the acronym “SS” was stated but not defined;
In Para. [0070], Line [11], the acronym “TS” was stated but not defined;
In Para. [0071], Line [2], there is no antecedent basis for “ra-Preamblelndex”;
In Para. [00156], Line [2], the acronym “PO” was stated but not defined;
In Para. [00176], Line [7-8], “so no need to release” should be “so, they will not be released;”
In Para. [00176 and 00184], Lines [10 and 9] respectively, the phrase, “Release here means that” is unclear;
In Para. [00198], Line [1], the acronym “RB” was stated but not defined;
In Para. [0011 and 0091], Lines [11-12], “starting of response window for receiving MsgB cannot be unknown as per the current procedure” should read “starting of response window for receiving MsgB cannot be known as per the current procedure.”
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following titles are suggested: “Method and Apparatus for a 2-step Random Access Procedure in a Wireless Communication System,” “Method and Apparatus for a 2-step Random Access Procedure based on Random Access and Uplink Shared Channel,” or “Two-step Random Access Procedure based on Random Access and Uplink Shared Channel.”
The abstract, as stated is not specific to the claimed invention, as evident in the use of the exact same abstract in Agiwal et al. (US 2021/0219345 A1), which, as stated, is a different invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10 (along with their dependent claims 4-5 and 11-12 respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 recites the limitation “based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH,” in Lines 2-4. It is not clear to what the applicant refers to by “…whether a validity of a… corresponding to…,” thus rendering the claims indefinite.  For purpose of examination, the examiner is interpreting the limitation as “based on whether a validity of a PUSCH occasion for the PUSCH corresponds to the PRACH,” The office respectfully requests the applicant to amend claim 3 in order to clarify the claimed invention.

Claims 10 recites the limitation “based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH,” in Lines 2-4. It is not clear to what the applicant refers to by “…whether a validity of a… corresponding to…,” thus rendering the claims indefinite.  For purpose of examination, the examiner is interpreting the limitation as “based on whether a validity of a PUSCH occasion for the PUSCH corresponds to the PRACH,” The office respectfully requests the applicant to amend claim 10 in order to clarify the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 of US Patent No.: 11240850 B2 in view of Zhang et al. (US 2020/0229238 A1). The claims are not patentably distinct from each other as described below. 
This is a provisional nonstatutory double patenting rejection.

This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 1: A method performed by a terminal of a 2-step random access procedure in a wireless communication system, (Line 1-2) 
the method comprising: transmitting a message A (MsgA) for the 2-step random access procedure; (Line 2-3)
starting a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Line 4-5)

wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH); (Line 5-7)





and detecting downlink control information on the PDCCH of the MsgB during the window. (Line 8-9)
Claim 1: A method performed by a terminal in a wireless communication system, (Line 1-2)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); (Line 5-6)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)




US Patent No.: 11240850 B2’s claim 1 and 3 as stated in the table above fail to disclose detecting downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches detecting downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages (e.g., DCI messages that are intended for each UE 115, respectively)).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang on detecting downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication
devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

The further limitations of claim 1’s dependent claims are similar as indicated below:  
This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 2: The method of claim 1,
wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Line 1-2)



the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of a PUSCH occasion for the PUSCH. (Line 3)

Claim 3: The method of claim 1,
wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH. (Line 2-3)



Claim 4: The method of claim 3,
wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Line 1-2)




the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of the PUSCH occasion for the PUSCH. (Line 4)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); Line (5-6)
Claim 1: transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH); Line (7-8)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)
Claims 2 - 4 contain the same limitations as US Patent No.: 11240850 B2 claims 1 and 3, as shown above.  Therefore, given that claims 2 - 4 depend from claim 1 of this Application No. 17/171,105 and are not patentably distinct from claims 1 and 3 of the US Patent No.: 11240850 B2, claims 2 – 4 are rejected for the same reasons set forth in the rejection of the independent claim 1 above.



Claims 8 - 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 of US Patent No.: 11240850 B2 in view of Zhang et al. (US 2020/0229238 A1). The claims are not patentably distinct from each other as described below. 
This is a provisional nonstatutory double patenting rejection.

This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 8: A terminal of a 2-step random access procedure in a wireless communication system, (Line 1-2) the terminal comprising: a transceiver; and at least one processor (Line 1-4) 
configured to: transmit, via the transceiver, a message A (MsgA) for the 2-step random access procedure, (Line 4-6)
start a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Line 7-8)

wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH), (Line 7-10)





and detect downlink control information on the PDCCH of the MsgB during the window. (Line 11-12)
Claim 1: A method performed by a terminal in a wireless communication system, (Line 1-2)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); (Line 5-6)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)




US Patent No.: 11240850 B2’s claim 1 and 3 as stated in the table above fail to disclose and detect downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches and detect downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages (e.g., DCI messages that are intended for each UE 115, respectively)).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang and detect downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication
devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

The further limitations of claim 1’s dependent claims are similar as indicated below:  
This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 9: The terminal of claim 8,
wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Line 1-2)



the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of a PUSCH occasion for the PUSCH. (Line 3)

Claim 10: The terminal of claim 8,
wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH. (Line 1-4)



Claim 11: The terminal of claim 10,
wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Line 1-2)




the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of the PUSCH occasion for the PUSCH. (Line 3-4)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); Line (5-6)
Claim 1: transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH); Line (7-8)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)
Claims 9 - 11 contain the same limitations as US Patent No.: 11240850 B2 claims 1 and 3, as shown above.  Therefore, given that claims 9 - 11 depend from claim 8 of this Application No. 17/171,105 and are not patentably distinct from claims 1 and 3 of the US Patent No.: 11240850 B2, claims 9 – 11 are rejected for the same reasons set forth in the rejection of the independent claim 8 above.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Agiwal et al. (US 2020/0107372 A1), hereinafter referenced as Agiwal. 

Regarding claim 1, Agiwal teaches a method performed by a terminal of a 2-step random access procedure in a wireless communication system, (Para. [0128]-Agiwal discloses, as FIG. 5 shows, a two-step random access procedure performed by UE)
the method comprising: transmitting a message A (MsgA) for the 2-step random access procedure; starting a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Fig. 5. Para. [0143]-Agiwal discloses transmitting the Msg1 (i.e. MsgA) in 2 step RA procedure, UE monitors PDCCH for Msg2 (i.e. MsgB) reception in a time window (also referred to as response window or Msg2 reception window))
wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH); (Fig. 5. Para. [0143]-Agiwal discloses the time window starts at an offset from the end of the Msg1 transmission (i.e. from end of PUSCH occasion in which payload/MAC PDU part of Msg1 is transmitted))
and detecting downlink control information on the PDCCH of the MsgB during the window (Fig. 15. Para. [0209]-Agiwal discloses DCI includes Random Access Preamble identifier corresponding to the transmitted random access preamble and received TB (scheduled by this PDCCH) is successfully decoded. Fig. 5. Para. [0143]-Agiwal discloses UE monitors PDCCH for Msg2 (i.e. MsgB) reception).

Regarding claim 2, Agiwal teaches the method of claim 1, Agiwal further teaches wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Fig. 5. Para. [0130]-Agiwal discloses 2 step CBRA procedure, in the first step UE transmits random access preamble on PRACH and a payload on PUSCH) 
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig. 5. Para. [0143]-Agiwal discloses the offset may have a value equal to or greater than zero. Time window can start at the first PDCCH occasion for receiving network response)
after a last symbol of a PUSCH occasion for the PUSCH (Fig. 5. Para. [0143]-Agiwal discloses that is at least one symbol away from the end of PUSCH transmission in Msg1).

Regarding claim 3, Agiwal teaches the method of claim 1, Agiwal further teaches wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, (Fig. 8. Para. [0161]-Agiwal discloses the procedure for the embodiments complete Msg1 (i.e. both preamble and payload part of Msg1) is successfully received by gNB. It is also possible that gNB only receives the random access preamble and PUSCH part of Msg1 is not received successfully)
the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH (Para. [0130]-Agiwal discloses In the 2 step RA procedure which comprise of MsgA and MsgB as explained above, dedicated preamble and/or PUSCH resource can be assigned to UE for MsgA transmission. Also, in this case 2 step RA procedure comprising of MsgA and MsgB is contention free as there is no contention for MsgA).

Regarding claim 4, Agiwal teaches the method of claim 3, Agiwal further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Fig. 5. Para. [0130]-Agiwal discloses 2 step CBRA procedure, in the first step UE transmits random access preamble on PRACH and a payload on PUSCH)
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig. 5. Para. [0143]-Agiwal discloses the offset may have a value equal to or greater than zero. Time window can start at the first PDCCH occasion for receiving network response)
after a last symbol of the PUSCH occasion for the PUSCH (Fig. 5. Para. [0143]-Agiwal discloses that is at least one symbol away from the end of PUSCH transmission in Msg1).

Regarding claim 5, Agiwal teaches the method of claim 3, Agiwal further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, (Fig. 3. Para. [0110]-Agiwal discloses When the dedicated random access preamble is not allocated to an SSB selected by the UE for preamble transmission, a contention-based random access preamble may be temporarily selected to perform random access)
the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH (Fig. 5. Para. [0143]-Agiwal discloses the time window starts at an offset from the end of the Msg1 transmission… ...UE monitors PDCCH for Msg2 reception immediately after transmitting the Msg1. Para. [0145]-Agiwal discloses Msg1 occasion can be the PRACH occasion in which random access preamble part of Msg1 is transmitted).

Regarding claim 6, Agiwal teaches the method of claim 1, Agiwal further teaches further comprising: receiving a control message including information on a search space for a random access procedure (Para. [0493]-Agiwal discloses UE may monitor PDCCH for Msg2 reception using two types of CORESETs. Fig. 5. Para. [0143]-Agiwal discloses the size of the time window is signaled by gNB in SI or RRC signaling. Fig. 2. Para. [0096]-Agiwal discloses RRC layers may exchange control messages related to access and measurement for radio resource control.).

Regarding claim 7, Agiwal teaches the method of claim 6, Agiwal further teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Para. [0496]-Agiwal discloses the UE operation on receiving PDCCH addressed to RA-RNTI in second CORESET is... ...under the description of criteria for successful completion of 2 step RA).

Regarding claim 8, Agiwal teaches a terminal (Fig. 5. Para. [0128]-Agiwal discloses a UE) of a 2-step random access procedure in a wireless communication system, the terminal comprising: a transceiver; and at least one processor (Para. [0128]-Agiwal discloses FIG. 5 shows a two-step random access procedure performed by UE)
configured to: transmit, via the transceiver, a message A (MsgA) for the 2-step random access procedure, start a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Fig. 5. Para. [0143]-Agiwal discloses transmitting the Msg1 (i.e. MsgA) in 2 step RA procedure, UE monitors PDCCH for Msg2 (i.e. MsgB) reception in a time window (also referred as response window or Msg2 reception window))
wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH), (Fig. 5. Para. [0143]-Agiwal discloses the time window starts at an offset from the end of the Msg1 transmission (i.e. from end of PUSCH occasion in which payload/MAC PDU part of Msg1 is transmitted))
and detect downlink control information on the PDCCH of the MsgB during the window (Fig. 15. Para. [0209]-Agiwal discloses DCI includes Random Access Preamble identifier corresponding to the transmitted random access preamble and received TB (scheduled by this PDCCH) is successfully decoded. Fig. 5. Para. [0143]-Agiwal discloses UE monitors PDCCH for Msg2 (i.e. MsgB) reception).

Regarding claim 9, Agiwal teaches the terminal of claim 8, Agiwal further teaches wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Fig. 5. Para. [0130]-Agiwal discloses 2 step CBRA procedure, in the first step UE transmits random access preamble on PRACH and a payload on PUSCH)
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig. 5. Para. [0143]-Agiwal discloses the offset may have a value equal to or greater than zero. Time window can start at the first PDCCH occasion for receiving network response)
after a last symbol of a PUSCH occasion for the PUSCH (Fig. 5. Para. [0143]-Agiwal discloses that is at least one symbol away from the end of PUSCH transmission in Msg1).

Regarding claim 10, Agiwal teaches the terminal of claim 8, Agiwal further teaches wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, (Fig. 8. Para. [0161]-Agiwal discloses the procedure for the embodiments complete Msg1 (i.e. both preamble and payload part of Msg1) is successfully received by gNB. It is also possible that gNB only receives the random access preamble and PUSCH part of Msg1 is not received successfully)
the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH (Para. [0130]-Agiwal discloses In the 2 step RA procedure which comprise of MsgA and MsgB as explained above, dedicated preamble and/or PUSCH resource can be assigned to UE for MsgA transmission. Also, in this case 2 step RA procedure comprising of MsgA and MsgB is contention free as there is no contention for MsgA).

Regarding claim 11, Agiwal teaches the terminal of claim 10,  Agiwal further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Fig. 5. Para. [0130]-Agiwal discloses 2 step CBRA procedure, in the first step UE transmits random access preamble on PRACH and a payload on PUSCH)
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig. 5. Para. [0143]-Agiwal discloses the offset may have a value equal to or greater than zero. Time window can start at the first PDCCH occasion for receiving network response)
after a last symbol of the PUSCH occasion for the PUSCH (Fig. 5. Para. [0143]-Agiwal discloses that is at least one symbol away from the end of PUSCH transmission in Msg1).

Regarding claim 12, Agiwal teaches the terminal of claim 10, Agiwal further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, (Fig. 3. Para. [0110]-Agiwal discloses When the dedicated random access preamble is not allocated to an SSB selected by the UE for preamble transmission, a contention-based random access preamble may be temporarily selected to perform random access)
the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH (Fig. 5. Para. [0143]-Agiwal discloses the time window starts at an offset from the end of the Msg1 transmission… ...UE monitors PDCCH for Msg2 reception immediately after transmitting the Msg1. Para. [0145]-Agiwal discloses Msg1 occasion can be the PRACH occasion in which random access preamble part of Msg1 is transmitted).

Regarding claim 13, Agiwal teaches the terminal of claim 8, Agiwal further teaches wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure (Para. [0493]-Agiwal discloses UE may monitor PDCCH for Msg2 reception using two types of CORESETs. Fig. 5. Para. [0143]-Agiwal discloses the size of the time window is signaled by gNB in SI or RRC signaling. Fig. 2. Para. [0096]-Agiwal discloses RRC layers may exchange control messages related to access and measurement for radio resource control).

Regarding claim 14, Agiwal teaches the terminal of claim 13, Agiwal further teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Para. [0496]-Agiwal discloses the UE operation on receiving PDCCH addressed to RA-RNTI in second CORESET is... ...under the description of criteria for successful completion of 2 step RA).



Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0146069 A1), hereinafter referenced as Chen, in view of Zhang et al. (US 2020/0229238 A1), hereinafter referenced as Zhang.

Regarding claim 1, Chen teaches a method performed by a terminal (Fig 3. Para. [0020]-Chen discloses a 2-step RA procedure by a UE), of a 2-step random access procedure in a wireless communication system (Para. [0090]-Chen discloses In a 2-step RA procedure... ...once a MsgA is transmitted, the UE (e.g., the MAC entity of the UE) may start a response time window (e.g., a MsgB ra-ResponseWindow) to receive a corresponding MsgB.) 
wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH); (Para. [0072]-Chen discloses the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station.); 
Chen fails to explicitly teach and detecting downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches and detecting downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages ( e.g., DCI messages that are intended for each UE 115, respectively).).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang on detecting downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 2, Chen in view of Zhang teaches the method of claim 1, Chen further teaches wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station.) 
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig 3. Para. [0102]-Chen discloses after transmitting the MsgA, the process 300 may start a MsgB RAR window and the UE may monitor the PDCCH identified by the MsgB-RNTI for a MsgB reception.).  
after a last symbol of a PUSCH occasion for the PUSCH (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station. Fig. 6. Para. [0120]-Chen discloses the payload size (e.g., based on the configured PUSCH resources) may be x bits (x being an integer greater than 0).).  

Regarding claim 6, Chen in view of Zhang teaches the method of claim 1.
Chen fails to teach further comprising: receiving a control message including information on a search space for a random access procedure.
Zhang further teaches further comprising: receiving a control message including information on a search space for a random access procedure (Figs. 3-5. Para. [0102]-Zhang discloses a set of CCE locations can be specified for DCI associated with a specific UE 115. CCEs may be grouped (e.g., in groups of 1, 2, 4 and 8 CCEs), and a set of CCE locations in which the user equipment may find relevant DCI may be specified. These CCEs may be known as a search space. The search space can be partitioned into two regions: a common CCE region or search space and a VE-specific (dedicated) CCE region or search space. The common CCE region is monitored by all UEs served by a base station 105.).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang on further comprising: receiving a control message including information on a search space for a random access procedure, with a motivation to narrow the terminal’s search focus to increase the probability of finding downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 7, Chen in view of Zhang and teaches the method of claim 6.
Chen fails to teach wherein the downlink control information on the PDCCH is detected in the search space based on the information.
Zhang further teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Figs. 3-5. Para. [0102]-Zhang discloses a UE 115 may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang wherein the downlink control information on the PDCCH is detected in the search space based on the information, with a motivation to retrieve the downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang as stated above and further in view of Golitschek Edler von Elbwart et al. (US 2020/0008240 A1), hereinafter referenced as Golitschek.

Regarding claim 3, Chen in view of Zhang teaches the method of claim 1, Although, Chen teaches a 2-step random access procedure in a wireless communication system, Chen in view of Zhang fail to explicitly teach wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH. 
However, Golitschek explicitly teaches wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH (Figs. 1, and 5-7. Para. [0066]-Golitschek Edler von Elbwart discloses in a contention-free random access procedure (CFRA)).
the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH (Figs. 1, and 5-7. Para. [0066]-Golitschek Edler von Elbwart discloses the base unit orders a UE to perform the random access procedure by assigning a PRACH preamble by means of a DCI (the so-called RACH order). In such a case, the UE is to respond with that indicated preamble in Msg1, whereupon the base unit assigns regular PUSCH resources in Msg2.).
Golitschek is considered to be analogous to the claimed invention because it is in the field of communications network dealing with improved random access channel procedures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen in view of Zhang to incorporate the teachings of Golitschek wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH, with a motivation to achieve a 2-step RACH using dedicated PUSCH, and achieve an efficient RACH process by eliminating the time delays incurred when the UE was not able to detect Msg2 successfully, caused by noise or interference by (e.g. hidden) nodes (Golitschek, Para. [0005]).

Regarding claim 4, Chen and Zhang in view of Golitschek teaches the method of claim 3. Chen further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station)
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig 3. Para. [0102]-Chen discloses after transmitting the MsgA, the process 300 may start a MsgB RAR window and the UE may monitor the PDCCH identified by the MsgB-RNTI for a MsgB reception.)
after a last symbol of the PUSCH occasion for the PUSCH (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station. Fig. 6. Para. [0120]-Chen discloses the payload size (e.g., based on the configured PUSCH resources) may be x bits (x being an integer greater than 0).).

Regarding claim 5, Chen and Zhang in view of Golitschek teaches the method of claim 3. Although, Chen and Zhang teach a method performed by a terminal of a 2-step random access procedure with DCI detection, Chen and Zhang in view of Golitschek fail to explicitly teach wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH.
Golitschek explicitly teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH (Figs. 4-7. Para. [0034]-Golitschek Edler von Elbwart discloses Figs. 4-7 depict a so-called “contention-based random access” (CBRA). However, the present disclosure may also be applied to “contention-free random access” (CFRA)... ...likewise, the principles of the solutions and embodiments may be applied to a 2-step RACH procedure, where only two messages are exchanged.).
Golitschek is considered to be analogous to the claimed invention because it is in the field of communications network dealing with improved random access channel procedures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen and Zhang in view of Golitschek to incorporate the teachings of Golitschek wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH, with a motivation to achieve an accurate random access response window, for an efficient RACH process by eliminating the time delays incurred when the UE was not able to detect Msg2 successfully, caused by noise or interference by (e.g. hidden) nodes (Golitschek, Para. [0005]).

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0146069 A1), hereinafter referenced as Chen, in view of Zhang et al. (US 2020/0229238 A1), hereinafter referenced as Zhang.

Regarding claim 8, Chen teaches a terminal (Fig 3. Para. [0020]-Chen discloses a UE) of a 2-step random access procedure in a wireless communication system, the terminal comprising: a transceiver; and at least one processor (Fig 3. Para. [0020]-Chen discloses a 2-step RA procedure by a UE) configured to: transmit, via the transceiver, a message A (MsgA) for the 2-step random access procedure, start a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Para. [0090]-Chen discloses In a 2-step RA procedure... ...once a MsgA is transmitted, the UE (e.g., the MAC entity of the UE) may start a response time window (e.g., a MsgB ra-ResponseWindow) to receive a corresponding MsgB.) 
wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH), (Para. [0072]-Chen discloses the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station.); 
Chen fails to explicitly teach and detect downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches and detect downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages ( e.g., DCI messages that are intended for each UE 115, respectively).).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang and detect downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 9, Chen in view of Zhang teaches the terminal of claim 8, Chen further teaches wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station.) 
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig 3. Para. [0102]-Chen discloses after transmitting the MsgA, the process 300 may start a MsgB RAR window and the UE may monitor the PDCCH identified by the MsgB-RNTI for a MsgB reception.).  
after a last symbol of a PUSCH occasion for the PUSCH (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station. Fig. 6. Para. [0120]-Chen discloses the payload size (e.g., based on the configured PUSCH resources) may be x bits (x being an integer greater than 0).).  

Regarding claim 13, Chen in view of Zhang teaches the terminal of claim 8.
Chen fails to teach wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure.
Zhang further teaches wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure (Figs. 3-5. Para. [0102]-Zhang discloses a set of CCE locations can be specified for DCI associated with a specific UE 115. CCEs may be grouped (e.g., in groups of 1, 2, 4 and 8 CCEs), and a set of CCE locations in which the user equipment may find relevant DCI may be specified. These CCEs may be known as a search space. The search space can be partitioned into two regions: a common CCE region or search space and a VE-specific (dedicated) CCE region or search space. The common CCE region is monitored by all UEs served by a base station 105.).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure, with a motivation to narrow the terminal’s search focus to increase the probability of finding downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 14, Chen in view of Zhang and teaches the terminal of claim 13.
Chen fails to teach wherein the downlink control information on the PDCCH is detected in the search space based on the information.
Zhang further teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Figs. 3-5. Para. [0102]-Zhang discloses a UE 115 may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected).
	Chen and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen to incorporate the teachings of Zhang wherein the downlink control information on the PDCCH is detected in the search space based on the information, with a motivation to retrieve the downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang as stated above and further in view of Golitschek Edler von Elbwart et al. (US 2020/0008240 A1), hereinafter referenced as Golitschek.

Regarding claim 10, Chen in view of Zhang teaches the terminal of claim 8, Although, Chen teaches a terminal of a 2-step random access procedure in a wireless communication system, Chen in view of Zhang fail to explicitly teach wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH. 
However, Golitschek explicitly teaches wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH (Figs. 1, and 5-7. Para. [0066]-Golitschek Edler von Elbwart discloses in a contention-free random access procedure (CFRA)).
the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH (Figs. 1, and 5-7. Para. [0066]-Golitschek Edler von Elbwart discloses the base unit orders a UE to perform the random access procedure by assigning a PRACH preamble by means of a DCI (the so-called RACH order). In such a case, the UE is to respond with that indicated preamble in Msg1, whereupon the base unit assigns regular PUSCH resources in Msg2.).
Golitschek is considered to be analogous to the claimed invention because it is in the field of communications network dealing with improved random access channel procedures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen in view of Zhang to incorporate the teachings of Golitschek wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a validity of a PUSCH occasion for the PUSCH corresponding to the PRACH, with a motivation to achieve a 2-step RACH using dedicated PUSCH, and achieve an efficient RACH process by eliminating the time delays incurred when the UE was not able to detect Msg2 successfully, caused by noise or interference by (e.g. hidden) nodes (Golitschek, Para. [0005]).

Regarding claim 11, Chen and Zhang in view of Golitschek teaches the terminal of claim 10. Chen further teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station)
the symbol corresponds to an earliest resource for receiving the PDCCH (Fig 3. Para. [0102]-Chen discloses after transmitting the MsgA, the process 300 may start a MsgB RAR window and the UE may monitor the PDCCH identified by the MsgB-RNTI for a MsgB reception.)
after a last symbol of the PUSCH occasion for the PUSCH (Para. [0072]-Chen discloses the preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station. Fig. 6. Para. [0120]-Chen discloses the payload size (e.g., based on the configured PUSCH resources) may be x bits (x being an integer greater than 0).).

Regarding claim 12, Chen and Zhang in view of Golitschek teaches the terminal of claim 10. Although, Chen and Zhang teach a terminal of a 2-step random access procedure in a wireless communication system with DCI detection, Chen and Zhang in view of Golitschek fail to explicitly teach wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH. 
Golitschek explicitly teaches wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH (Figs. 4-7. Para. [0034]-Golitschek discloses Figs. 4-7 depict a so-called “contention-based random access” (CBRA). However, the present disclosure may also be applied to “contention-free random access” (CFRA)... ...likewise, the principles of the solutions and embodiments may be applied to a 2-step RACH procedure, where only two messages are exchanged.).
Golitschek is considered to be analogous to the claimed invention because it is in the field of communications network dealing with improved random access channel procedures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen and Zhang in view of Golitschek to incorporate the teachings of Golitschek wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of the PRACH occasion for the PRACH, with a motivation to achieve an accurate random access response window, for an efficient RACH process by eliminating the time delays incurred when the UE was not able to detect Msg2 successfully, caused by noise or interference by (e.g. hidden) nodes (Golitschek, Para. [0005]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Agiwal et al. (US 2022/0132591 A1)- The present disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. The present disclosure provides method and apparatus for BWP switching and PUSCH resource overhead reducing for 2 step RACH...... ...... Fig. 1-6. Abstract.
(b)	Sun et al. (US 2022/0039115 A1)- The disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A method performed by a user equipment (UE) comprises transmitting, to a base station, a random access preamble and capability information of the UE; receiving, from the base station, a random access response including time domain scheduling information being based on the capability information; and transmitting, to the base station, data based on the time domain scheduling information............... Fig. 4-5. Abstract.
(c)	Xu et al. (US 2021/0289563 A1)- Disclosed in the present disclosure is a random access method . The method comprises : during a two - step random access procedure , a terminal device sending a first message for the two - step random access procedure ; and if the number of times the first message for the two - step random access procedure is sent reaches a first threshold and a second message for the two - step rando access procedure has not been received , the terminal device switches to a four - step random access procedure................ Fig. 1-3. Abstract.
(d)	Turtinen et al. (US 2021/0266971 A1)- Example embodiments of the present disclosure relate to a solution for determining a contention resolution timer. In an aspect, a first device receives, from a second device, an indication to perform Msg3 transmission. The first device transmits, to the second device, information of the first device for contention resolution. In case a configuration of a 4-step random access channel is unavailable in an active bandwidth part for the first device, the first device determines a duration for monitoring a contention resolution
message based on one of: a first configuration of a 2-step random access channel in the active bandwidth part, or a second configuration of a 4-step random access channel in a bandwidth part different from the active bandwidth part. Example embodiments of the present disclosure can improve the performance of a random access procedure................. Fig. 2-4. Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 4163

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472